 

 

EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement (this "Agreement") is made and entered into
as of December 20, 2004 (the "Effective Date"), by and between Home Solutions of
America, Inc., a Delaware corporation (the "Company") and Frank J. Fradella, an
individual resident of the State of Texas (the "Executive").

WITNESSETH

WHEREAS, the Executive currently serves as the Company's Chairman, President,
and Chief Executive Officer, and the Executives skills, experience, and
abilities have been, and are expected to continue to be, valuable to the success
of the Company's operations and profitability;

WHEREAS, the Company desires to continue to employ and retain the services of
the Executive as a full-time employee in the positions of President and Chief
Executive Officer of the Company, and the Executive desires to continue to work
for and be employed by the Company in such positions; and

WHEREAS, the Company and the Executive desire to set forth the terms and
conditions pursuant to which the Executive will continue to be employed by the
Company.

NOW, THEREFORE, in consideration of the foregoing premises and of the mutual
covenants and undertakings contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties to this Agreement hereby agree as follows:

Article 1:          EMPLOYMENT TERM AND DUTIES

1.01     Employment.  The Company hereby employs the Executive, and the
Executive hereby accepts employment by the Company, upon the terms and
conditions set forth in this Agreement.

1.02     Term.  Unless earlier terminated as herein provided, the Executive's
employment with the Company pursuant to this Agreement shall commence on the
Effective Date and shall end on the final day of the Term (as defined in this
Section 1.02).  For purposes of this Agreement, the "Term" shall mean a period
of time commencing on the Effective Date and continuing until December 31, 2007
(the "Expiration Date"); provided, however, that each year during the Term, on
the anniversary of the Effective Date, the Expiration Date shall automatically
be extended one additional year, unless, prior to such anniversary date, prior
written notice is provided by either party to the other of his or its desire to
not extend the Expiration Date.

1.03     Duties and Services.  The Executive will be employed as the President
and Chief Executive Officer of the Company, and will have such duties and
perform such services as are customary with such positions, or as otherwise
requested by management officials senior in authority to the Executive.  The
Executive will devote at least 90% of his business time, attention, skill, and
energy exclusively to the business of the Company.

 

 

--------------------------------------------------------------------------------


Article 2:          COMPENSATION

2.01     Salary. Subject to the provisions of Article 4 of this Agreement that
relate to compensation of the Executive following the termination of the
Employment Period (as defined in Article 8 of this Agreement), the Executive
will be paid an annual base salary of $250,000 (such amount, as it may be
increased from time to time, is hereinafter referred to as "Salary") for the
duration of the Term.  The Company shall withhold from each installment of the
Salary all applicable federal, state, and local income and other payroll taxes. 
The Board of Directors of the Company will consider annually, whether or not to
increase the salary of the Executive.

2.02     Benefits.  For the duration of the Employment Period and as otherwise
set forth herein, the Executive and his dependents (if applicable), will be
permitted to participate in such pension, bonus, health insurance, disability
income insurance, and other employee benefit plans of the Company (including the
health insurance policy set forth in Section 2.03) (collectively, "Benefits")
that may be in effect from time to time to the extent the Executive and his
dependents are eligible for participation under the terms of such plans. 

2.03     Life Insurance Policy.  Upon the execution of this Agreement, the
Company shall obtain a key-man term life insurance policy on the life of the
Executive, with a $3,000,000 policy amount, which policy shall have two
beneficiaries:  (a) 50% of the policy shall be paid to a beneficiary designated
by the Executive; and (b) 50% of the policy shall be paid to the Company as a
beneficiary.

2.04     Annual Bonus Pool.  Each year the Company and the Company's Board of
Directors shall provide the Executive with sufficient cash to establish a bonus
pool and pay bonuses based on a targeted EBITDA calculation (such bonus pool
shall not be less than 5% of EBITDA if the target EBITDA is achieved) approved
by the Company's Board of Directors (which calculation shall be verified by the
Company's outside auditors), to be disbursed among the Company's management team
(90% of such amount shall be available for payment on January 31, and the
remainder shall be paid upon the completion of the Company's annual audit) at
the Executive's sole discretion, but possibly in the following percentages:  60%
to the Executive, 30% to the Company's Chief Financial Officer, and 10% to the
Company's Controller.

2.05          Company Sale Bonus.  Upon any type of transaction that results in
50.1% of the Company's assets or voting control changing hands (a "Qualified
Transaction"), the Company shall pay the Executive, simultaneous with the
closing of the Qualified Transaction, a bonus (in kind or in cash, at the option
of the Company) equal to the percentages set forth below of the amount by which
the valuation of the Company in the Qualified Transaction exceeds the average
market capitalization of the Company during the 90 days immediately prior to the
announcement of the Qualified Transaction (the "Market Capital Premium"):

 

 

2


--------------------------------------------------------------------------------


                                                            Management Bonus as
a %
                        Market Capital Premium      of the Market Capital
Premium

0%-9.9%                                      0%
10%-19.9%                                  5%
20%-29.9%                                  7%
30%-39.9%                                  10%
40% or above                               15%

2.05     Special Bonus.  Upon approval by the Company's Board of Directors, the
Company shall deliver the following consideration to the Executive, as a bonus: 
(a) 84,586 shares of common stock, $.001 par value ("Common Stock"), of the
Company; and (b) $50,000 cash.

2.06     Stock Options.  Upon the execution of this Agreement and the stock
option agreement in the form attached hereto as Exhibit A (the "Stock Option
Agreement"), the Executive shall receive a stock option to purchase 750,000
shares of Common Stock, subject to the terms and conditions contained within the
Stock Option Agreement. 

Article 3:          FACILITIES AND EXPENSES

The Executive will use the office space, equipment, supplies, and such other
facilities, property, and personnel as are currently being provided by the
Company for such purposes to perform his duties under this Agreement.  The
Company will reimburse the Executive for reasonable expenses incurred by the
Executive in the performance of his duties in accordance with the Company's
employment policies in effect from time to time; provided, however, that the
Executive must file written expense reports with respect to such expenses, in
accordance with the Company's employment policies, before the Executive may
receive such reimbursement.

Article 4:          TERMINATION

4.01     Termination of Employment Period.

(a)        Death of the Executive.  The Employment Period shall terminate
immediately and automatically upon the death of the Executive.

3


--------------------------------------------------------------------------------


(b)        Termination by the Company.  The Company may terminate the Employment
Period (i) immediately upon the delivery of a Notice of Termination (as defined
in Section 4.01(d) of this Agreement) by the Company to the Executive setting
forth the facts that indicate that a determination has been made that the
Executive has a Disability in accordance with Section 4.02 of this Agreement;
(ii) immediately upon delivery of a Notice of Termination by the Company to the
Executive setting forth the facts that indicate that an event constituting Cause
(as defined in Section 4.03 of this Agreement) has occurred, or on such later
date as may be set forth in such Notice of Termination; or (iii) at any time
without Cause effective as of the 30th day following the delivery of a Notice of
Termination by the Company to the Executive, or on such later date as may be set
forth in such Notice of Termination.

(c)        Termination by the Executive.  The Executive may terminate the
Employment Period (i) immediately upon delivery of a Notice of Termination by
the Executive to the Company setting forth facts that indicate that an event
constituting Good Reason (as defined in Section 4.04 of this Agreement) has
occurred within the 30 days immediately prior to the date of delivery of such
Notice of Termination, or (ii) immediately upon his resignation for any reason
other than Good Reason.

                        (d)        Notice of Termination.  For purposes of this
Agreement, a "Notice of Termination" shall mean a written notice (delivered in
accordance with Section 7.06 herein) that indicates the specific termination
provision in this Agreement upon which the person intending to terminate the
Employment Period is relying and sets forth in reasonable detail the facts and
circumstances that provide a basis for termination of the Employment Period
under such termination provision.

4.02     Definition of "Disability."  For purposes of this Agreement, the
Executive will be deemed to have a "Disability" under any of the following
conditions: (a) for physical or mental reasons, the Executive is unable to
render and perform substantially and continuously the Executive's duties and
services as required by this Agreement for 12 consecutive weeks, or for 16
nonconsecutive weeks during any 12-month period, or (b) the prognosis or
recommendations of the Examining Doctor (as defined in this Section 4.02) are
such that the Executive would be unable to render and perform substantially and
continuously the Executive's duties and services under this Agreement for 12
consecutive weeks, or for 16 nonconsecutive weeks during any 12-month period. 
Upon the request of either party hereto following written notice to the other,
the Disability of the Executive will be determined by a medical doctor (the
"Examining Doctor") who shall be selected as follows: the Company and the
Executive shall each select a medical doctor, and those two medical doctors will
select a third medical doctor who will be the Examining Doctor.  The
determination of the Examining Doctor as to whether or not the Executive has a
Disability will be binding on both parties hereto.  The Executive must submit to
a reasonable number of examinations by the Examining Doctor, and the Executive
hereby authorizes the disclosure and release to the Company of such
determination and the results of such examinations.  If the Executive is not
legally competent, the Executive's legal guardian or duly authorized
attorney-in-fact will act in the Executive's stead under this Section 4.02 for
the purposes of submitting the Executive to examinations and providing any such
authorizations of disclosure.

4


--------------------------------------------------------------------------------


4.03     Definition of "Cause."  For purposes of this Agreement, "Cause" shall
mean: (a) the Executive's material and persistent failure to perform his duties
and services in accordance with this Agreement, unless such failure is due to
the Executive's Disability, or the Executive's material violation of this
Agreement or any material inaccuracy of any representation or warranty of the
Executive contained herein, unless, for any such failure, violation, or
inaccuracy that is capable of being cured, the Executive cures such failure,
violation, or inaccuracy within 10 days of the Company providing written notice
to the Executive of such failure, violation, or inaccuracy; (b) the
appropriation (or attempted appropriation) of a material business opportunity of
the Company, including attempting to secure or securing any personal profit in
connection with any transaction entered into on behalf of the Company; (c) the
theft, fraud, or embezzlement of any of the real or personal property, tangible
or intangible, of the Company or any of its Affiliates; (d) the commission of an
act of fraud upon, or bad faith or willful misconduct toward, the Company or any
of its Affiliates; (e) conduct constituting gross negligence or recklessness, as
determined by the  Company in its sole but reasonable discretion, that is
materially injurious to the Company, a customer of the Company, or any of the
Company's Affiliates; or (f) the conviction of, the indictment for (or its
procedural equivalent), or the entering of a guilty plea or plea of no contest
with respect to, a felony, the equivalent thereof, or any other crime with
respect to which imprisonment is a possible punishment.  The Board of Directors
of Company shall determine on behalf of Company whether "Cause" exists.

4.04     Definition of "Good Reason."  For the purposes of this Agreement, the
phrase "Good Reason" means (i) the Company's material breach of this Agreement
and the Company's failure to remedy such breach within 10 days following the
delivery of written notice of such breach by the Executive to the Company; (ii)
the assignment by the Company to the Executive, without the prior written
consent of the Executive, of responsibilities or duties that are substantially
different from the duties and services set forth in Section 1.03 of this
Agreement; or (iii) demotion in rank, title or duties (except with regard to the
title of "President", which the Company may assign to another individual without
constituting "Good  Reason" hereunder).

4.05     Effect of Termination of Employment Period; Post-Termination Benefits. 
Upon the termination of the Employment Period in accordance with Section 4.01 of
this Agreement, the Executive's obligation to render to the Company the services
described in Section 1.03 of this Agreement shall cease (although the Term shall
not terminate), and the Company shall pay the Executive or, in the event of his
death while amounts remain payable hereunder, his Designated Beneficiary (as
defined in this Section 4.05), if at all, as follows:

                       (a)        Termination by the Company with Cause or by
the Executive without Good Reason.  If the Employment Period is terminated in
accordance with Section 4.01(b)(ii) or Section 4.01(c)(ii) of this Agreement,
the Executive will be entitled to receive solely that portion of his Salary,
payable in accordance with the Company's normal payroll practices, accrued by
the Executive as of the date of the termination of the Employment Period;
provided, however, that the Executive shall not receive, and shall not be
entitled to receive, any Salary or Benefits (except for Salary and Benefits
accrued prior to the date of the termination of the Employment Period) during
the remainder of the Term following such termination, or thereafter, except as
otherwise required in accordance with federal or state law or the terms of the
plans governing the benefits provided hereunder.

5


--------------------------------------------------------------------------------


                       (b)        Termination by the Company without Cause or by
the Executive with Good Reason.  If the Employment Period is terminated in
accordance with Section 4.01(b)(iii) or Section 4.01(c)(i) of this Agreement,
the Company shall pay the Executive the Salary and the Benefits for the
remainder of the Term.  In addition, notwithstanding any provision in this
agreement or any stock option agreement between the Executive and the Company to
the contrary, upon a termination without Cause (i) all stock options previously
granted to the Executive shall immediately vest, (ii) all such stock option
agreements shall be amended, if necessary, to include a cashless exercise
provision, and (iii) upon the written request of the Executive, the Company
shall be required to immediately register all shares of Common Stock underlying
such stock options that are not registered under an effective registration
statement at such time.

(c)        Termination upon Death or Disability. If the Employment Period is
terminated in accordance with Section 4.01(a) or Section 4.01(b)(i), the Company
will pay to the disabled Executive or to the Executive's Designated Beneficiary,
as the case may be, in accordance with its normal payroll practices, the
customary installments of the Salary and the Benefits that were provided to the
Executive during the Employment Period, if applicable, until the earlier of the
Expiration Date or the 90th day following the date of the Executive's death or
the date of the determination by the Examining Doctor that the Executive has a
Disability, as the case may be.  Following such date, the Executive or the
Executive's Designated Beneficiary shall have no right to receive, and the
Company shall have no further obligation to pay to the Executive, further
monthly installments of Salary or Benefits; provided, however, that, in the
event the Executive is determined to have a Disability, the Company has
maintained the disability income insurance referred to in Section 2.02 of this
Agreement and the Executive is entitled to benefits under that insurance.  In
the event the Company has not maintained such disability income insurance, then
the Company shall continue to pay the Salary and the Benefits to the Executive
for the remainder of the Term.  For the purposes of this Agreement, the
Executive's "Designated Beneficiary" means such individual beneficiary or trust,
located at such address as the Executive may designate by written notice to the
Company from time to time or, if the Executive fails to give written notice to
the Company of such a beneficiary, the Executive's estate; provided, however,
that, notwithstanding the preceding sentence, the Company shall have no duty
under any circumstances to attempt to open an estate on behalf of the Executive,
to determine whether any beneficiary designated by the Executive is alive, to
determine the existence of any trust, to determine whether any person or entity
purporting to act as the Executive's personal representative (or the trustee of
a trust established by the Executive) is duly authorized to act in that
capacity, or to locate or attempt to locate any beneficiary, personal
representative, or trustee.

(d)        Accrued Benefits.  Unless otherwise required by this Agreement,
federal or state law, or the terms of the relevant plans providing Benefits
hereunder, the Executive's accrual of the Benefits pursuant to Section 2.02
hereof will cease on the date of the termination of the Employment Period, and
the Executive will thereafter be entitled to accrued Benefits pursuant to such
plans only as provided in such plans.

 

6


--------------------------------------------------------------------------------


Article 5:          NON-DISCLOSURE COVENANT

5.01     Confidential Information Defined.  For the purposes of this Article 5,
the phrase "Confidential Information" means any and all of the following: trade
secrets concerning the business and affairs of the Company or its Affiliates,
product specifications, data, know-how, formulae, compositions, processes,
designs, sketches, photographs, graphs, drawings, samples, inventions and ideas,
past, current, and planned research and development, current and planned
distribution methods and processes, customer lists, current and anticipated
customer requirements, price lists, market studies, business plans, computer
software and programs (including object code, machine code, and source code),
computer software and database technologies, systems, structures, and
architecture (and related formulae, compositions, processes, improvements,
devices, know-how, inventions, discoveries, concepts, ideas, designs, and
methods); information concerning the business and affairs of the Company or its
Affiliates (which includes historical financial statements, financial
projections and budgets, historical and projected sales, capital spending
budgets and plans, the names and backgrounds of key personnel, personnel
training techniques and materials, however documented); and notes, analysis,
compilations, studies, summaries, and other material prepared by or for the
Company or its Affiliates containing or based, in whole or in part, on any
information included in the foregoing.  Notwithstanding the foregoing,
Confidential Information shall not include any information that the Executive
demonstrates was or became generally available to the public other than as a
result of a disclosure of such information by the Executive or any other person
under a duty to keep such information confidential. 

5.02     Acknowledgment by the Executive.  The Executive acknowledges that (a)
during the Employment Period and as part of his employment, the Executive will
be afforded access to Confidential Information that the Company has devoted
substantial time, effort, and resources to develop and compile; (b) public
disclosure of such Confidential Information would have an adverse effect on the
Company and its business; (c) the Company would not disclose such information to
the Executive, nor employ or continue to employ the Executive without the
agreements and covenants set forth in this Article 5; and (d) the provisions of
this Article 5 are reasonable and necessary to prevent the improper use or
disclosure of Confidential Information.

5.03     Maintaining Confidential Information.  In consideration of the
compensation and benefits to be paid or provided to the Executive by the Company
under this Agreement and the acknowledgments set forth above, the Executive,
during the Employment Period, the Term, and at all times thereafter, agrees and
covenants as follows:

(a)        Company Information.  The Executive will hold in strictest confidence
the Confidential Information and will not disclose it to any Person (defined
below) except with the specific prior written consent of the Company or as may
be required by court order, law, government agencies with which the Company
deals in the ordinary course of its business, or except as otherwise expressly
permitted by the terms of this Agreement.  Any trade secrets of the Company will
be entitled to all of the protections and benefits afforded under applicable
laws.  If any information that the Company deems to be a trade secret is ruled
by a court of competent jurisdiction not to be a trade secret, such information
will, nevertheless, be considered Confidential Information for purposes of this
Agreement.  The Executive hereby waives any requirement that the Company submit
proof of the economic value of any trade secret or post a bond or other
security.  The Executive will not remove from the Company's premises or record
(regardless of the media) any Confidential Information of the Company or its
Affiliates, except to the extent such removal or recording is necessary for the
performance of the Executive's duties.  The Executive acknowledges and agrees
that all Confidential Information, and physical embodiments thereof, whether or
not developed by the Executive, are the exclusive property of the Company or its
Affiliates, as the case may be.

7


--------------------------------------------------------------------------------


(b)        Third Party Information.  The Executive recognizes that the Company
and its Affiliates have received and in the future will receive from third
parties their confidential or proprietary information subject to a duty on their
parts to maintain the confidentiality of such information and to use it only for
certain limited purposes.  The Executive agrees that he owes the Company, its
Affiliates, and such third parties, during the Employment Period and thereafter,
a duty to hold all such confidential or proprietary information in the strictest
confidence and not to disclose it to any Person (except as necessary in carrying
out his duties for the Company consistent with the Company's agreement with such
third party) or to use it for the benefit of anyone other than for the Company
or such third party (consistent with the Company's agreement with such third
party) without the express written authorization of the Company or its
Affiliate, as the case may be.

(c)        Returning Company Documents.  The Executive agrees that, at the time
of the termination of the Employment Period, he will deliver to the Company 
(and will not keep in his possession or deliver to any other Person) any and all
devices, records, data, notes, reports, proposals, lists, correspondence,
specifications, drawings, blueprints, sketches, materials, equipment, other
documents or property, or reproductions of any of the aforementioned items
belonging to the Company or any of its Affiliates, and their respective
successors or assigns, regardless of whether such items are represented in
tangible, electronic, digital, magnetic or any other media.  In the event of the
termination of the Employment Period, the Executive agrees to sign and deliver
the "Termination Certification" attached hereto as Exhibit B.

5.04     Disputes or Controversies.  The Executive recognizes that should a
dispute or controversy arising from or relating to this Agreement be submitted
for adjudication to any court or other third party, the preservation of the
secrecy of Confidential Information may be jeopardized.  All pleadings,
documents, testimony, and records relating to any such adjudication will be
maintained in secrecy and will be available for inspection by the Company, the
Executive, and their respective attorneys and experts, who will agree, in
advance and in writing, to receive and maintain all such information in secrecy,
except as may be limited by them in writing.

Article 6:          NON-COMPETITION AND NON-INTERFERENCE

6.01     Covenants Regarding Competitive Protection. The Company and the
Executive hereby mutually agree that the nature of the Company's business and
the Executive's employment hereunder are based on the Company's goodwill, public
perception, and customer relations.  Therefore, in consideration of the
acknowledgments set forth in Section 5.02 herein and the compensation and
benefits to be paid to the Executive pursuant to this Agreement, the Executive
hereby agrees and covenants to each and all of the following:

(a)        Noncompete.  For the duration of the Restricted Period, the Executive
will not, directly or indirectly, in any capacity whatsoever, individually or on
behalf of any other person or entity, engage or invest in, own, manage, operate,
finance, control, or participate in the ownership, management, operation,
financing, or control of, be employed by, associated with, or in any manner
connected with, lend the Executive's name or any similar name to, lend the
Executive's credit to or render services or advice to, any business engaged or
about to become engaged in the Business of the Company, or any of its
Affiliates, in the Market Area.  For purposes of this Agreement, the "Business"
of the Company is providing specialty residential services.

8


--------------------------------------------------------------------------------


(b)        Solicitation of Customers.  For the duration of the Restricted
Period, the Executive hereby covenants and agrees that he will not, either
directly or through an Affiliate, solicit any Person that is a Current Customer
(defined below) of the Company or its Affiliates for purposes of selling
products or services to such Person that are in competition with the products
and services offered or sold by the Company or its Affiliates.

(c)        Solicitation of Employees.  For the duration of the Restricted
Period, the Executive hereby agrees not to employ, either directly or through an
Affiliate, any current employee of the Company or its Affiliates or any
individual who was an employee of the Company or its Affiliates at any time
during Term, and agrees not to solicit, or contact in any manner that could
reasonably be construed as a solicitation, either directly or through an
Affiliate, any employee of the Company or its Affiliates for the purpose of
encouraging such employee to leave or terminate his or her employment with the
Company or its Affiliates.

(d)        Solicitation of Vendors.  For the duration of the Restricted Period,
the Executive hereby agrees not to solicit, either directly or through an
Affiliate, a current vendor or supplier of the Company or its Affiliates for
purposes of encouraging such vendor or supplier to cease or diminish providing
products or services to the Company or its Affiliates, or to change adversely
the terms under which such vendor or supplier provides such products or services
to the Company or its Affiliates.

(e)        Interference.  For the duration of the Restricted Period, the
Executive hereby agrees not to interfere with the Company's relationship with
any person who at the relevant time is an employee, contractor, supplier, or
customer of the Company or its Affiliates. 

(f)         Restricted Period.  For purposes of this Section 6.01, the term
"Restricted Period" means the period commencing with the Effective Date and
terminating on the latter of (i) the Expiration Date, or (ii) the final date
that the Executive receives severance compensation from the Company following
the termination of the Executive's employment with the Company.

(g)        Market Area.  For purposes of this Section 6.01, the term "Market
Area" means the States of Texas, Florida, California, and any other state or
province in which the Company or its Affiliates have provided goods or services
within the twelve months prior to the earlier of (i) the last day of the
Employment Period or (ii) the Expiration Date.

9


--------------------------------------------------------------------------------


6.02     Scope.  The Executive acknowledges and agrees that the geographic area,
length and scope of the restrictions contained in Section 6.01 are reasonable
and necessary to protect the legitimate business interests of the Company.  The
duration of the agreements contained in Section 6.01 shall be extended for the
amount of any time of any violation thereof and the time, if greater, necessary
to enforce such provisions or obtain any relief or damages for such violation
through the court system.  The Company may, at any time on written notice
approved by its Board of Directors, reduce the geographic area, length or scope
of any restrictions contained in Section 6.01 and, thereafter, the Executive
shall comply with the restriction as so reduced, subject to subsequent
reductions.  If any covenant in Section 6.01 of this Agreement is held to be
unreasonable, arbitrary, or against public policy, such covenant will be
considered to be divisible with respect to scope, time, and geographic area, and
such lesser scope, time, or geographic area, or all of them, as an arbitrator or
a court of competent jurisdiction may determine to be reasonable, not arbitrary,
and not against public policy, will be effective, binding, and enforceable
against the Executive.  In the event of termination of the Executive's
employment with the Company for any reason, the Executive consents to the
Company communicating with the Executive's new Company, any entity in the
Business or through or in connection with which the Executive is restricted
hereunder, or any other party about the restrictions and obligations imposed on
the Executive under this Agreement.

Article 7:          GENERAL PROVISIONS

7.01     Injunctive Relief and Additional Remedy.  The Executive acknowledges
that the injury that would be suffered by the Company as a result of a breach of
the provisions of Articles 5 and 6 hereof might be irreparable and that an award
of monetary damages to the Company for such a breach would be an inadequate
remedy.  Consequently, the Company will have the right, in addition to any other
rights it may have, to obtain injunctive relief to restrain any breach or
threatened breach or otherwise to specifically enforce the provisions of
Articles 5 and 6 hereof.

7.02     Covenants of Articles 5 and 6 are Essential and Independent Covenants. 
The covenants by the Executive in Articles 5 and 6 are essential elements of
this Agreement, and without the Executive's agreement to comply with such
covenants, the Company would not have entered into this Agreement or employed or
continued the employment of the Executive.  The Company and the Executive have
independently consulted their respective counsel and have been advised in all
respects concerning the reasonableness and propriety of such covenants, with
specific regard to the nature of the business conducted by the Company.  If the
Executive's employment hereunder expires or is terminated, this Agreement will
continue in full force and effect as is necessary or appropriate to enforce the
covenants and agreements of the Executive in Articles 5 and 6.

7.03     Representations and Warranties by the Executive.  The Executive
represents and warrants to the Company that (a) the Executive has never taken
any action of the types set forth in Section 4.03(b) though (f) and (b) the
execution and delivery by the Executive of this Agreement does not, and the
performance by the Executive of the Executive's obligations hereunder will not,
with or without the giving of notice or the passage of time, or both: (i)
violate any judgment, writ, injunction, or order of any court, arbitrator, or
governmental agency applicable to the Executive; or (ii) conflict with, result
in the breach of any provisions of or the termination of, or constitute a
default under, any agreement to which the Executive is a party or by which the
Executive is or may be bound.

7.04     Obligations Contingent on Performance.  The obligations of the Company
hereunder, including its obligation to pay the compensation provided for herein,
are contingent upon the Executive's performance of the Executive's obligations
hereunder.

7.05     Binding Effect; Delegation of Duties Prohibited.  This Agreement shall
inure to the benefit of, and shall be binding upon, the parties hereto and their
respective successors, assigns, heirs, and legal representatives, including any
entity with which the Company may merge or consolidate or to which all or
substantially all of its assets may be transferred.  The covenants of the
Executive under this Agreement, being personal, may not be delegated.

10


--------------------------------------------------------------------------------


7.06     Notices.  All notices, consents, waivers, and other communications
under this Agreement must be in writing and will be deemed to have been duly
given when (a) delivered by hand (with written confirmation of receipt), (b)
sent by facsimile (with written confirmation of receipt), provided that a copy
is mailed by registered mail, return receipt requested, or (c) when received by
the addressee, if sent by a nationally recognized overnight delivery service
(receipt requested) or, (d) mailed by registered or certified mail, postage
prepaid and return receipt requested, in each case to the appropriate addresses
and facsimile numbers set forth below (or to such other addresses and facsimile
numbers as a party may designate by notice to the other parties):

           

     If to Company:

Home Solutions of America, Inc.
5565 Red Bird Center Drive, Suite 150
Dallas, TX 75237
Facsimile: (214) 333-9435
 

     With a copy to:

J. Paul Caver, Esq.
2724 Routh Street
Dallas, Texas 75201
Facsimile: (214) 468-8867
 

     If to the Executive:

Frank J. Fradella
18 miles south on Hwy 83 - YO Ranch
Mountain Home, TX 78058
 

     With a copy to: 14 Ibis Lane
Mandeville, LA 70471

7.07     Entire Agreement; Amendments.  This Agreement contains the entire
agreement between the parties with respect to the subject matter hereof and
supersedes all prior agreements and understandings, oral or written, between the
parties hereto with respect to the subject matter hereof.  This Agreement may
not be amended orally; but only by an agreement in writing signed by the parties
hereto.

7.08     GOVERNING LAW; VENUE.  THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS WITHOUT GIVING
EFFECT TO THE CONFLICT OF LAWS RULES OR CHOICE OF LAWS RULES THEREOF.  VENUE FOR
ANY ACTION BROUGHT HEREUNDER SHALL BE PROPER EXCLUSIVELY IN DALLAS COUNTY,
TEXAS.

7.09     Headings; Construction.  The headings in this Agreement are provided
for convenience only and will not affect its construction or interpretation. 
All references to "Article,"  "Articles," "Section," or "Sections" refer to the
corresponding Article, Articles, Section, or Sections of this Agreement unless
otherwise specified.  All words used in this Agreement will be construed to be
of such gender or number as the circumstances require.

11


--------------------------------------------------------------------------------


7.10     Severability.  If any provision of this Agreement is held invalid or
unenforceable by an arbitrator or any court of competent jurisdiction, the other
provisions of this Agreement will remain in full force and effect.  Any
provision of this Agreement held invalid or unenforceable only in part or degree
will remain in full force and effect to the extent not held invalid or
unenforceable.

7.11     Counterparts.  This Agreement may be executed in one or more
counterparts, including by facsimile signature, each of which will be deemed to
be an original copy of this Agreement and all of which, when taken together,
will be deemed to constitute one and the same agreement.

7.12     Survival of Obligations.  The obligations of the Company and the
Executive under this Agreement which by their nature may require either partial
or total performance after the expiration of the Term shall survive such
expiration.

7.13     Withholding and Set Off.  All payments and benefits made or provided
under this Agreement shall be subject to withholding as required under
applicable law.  The Company is further authorized to withhold and setoff
against any such payments and benefits any amounts that the Executive may come
to owe the Company, whether as a result of any breach of this Agreement or
otherwise.

7.14     Arbitration. Any controversy or claim arising out of or relating to
this Agreement, or violation of this Agreement, shall be settled by arbitration
in accordance with the Rules of the American Arbitration Association, and
judgment rendered by the arbitrator may be entered in any court having
jurisdiction thereover. The arbitration shall be conducted in Dallas, Texas,
unless otherwise agreed by the parties thereto. The arbitrator shall be deemed
to possess the power to issue mandatory orders and restraining orders in
connection with such arbitration; provided, however, that nothing in this
Section 7.14 shall be construed as to deny the Company the right and power to
seek and obtain injunctive relief in a court of competent jurisdiction for any
breach or threatened breach of the restrictive covenants contained in this
Agreement.

Article 8:          CERTAIN DEFINITIONS

For purposes of this Agreement, the following terms shall have the meanings
indicated below:

12


--------------------------------------------------------------------------------


"Affiliate" shall mean, as to any Person, any Person controlled by, controlling,
or under common control with such Person, and, in the case of a Person who is an
individual, a member of the family of such individual consisting of a spouse,
sibling, in-law, lineal descendant, or ancestor (including by adoption), and the
spouses of any such individuals.  For purposes of this definition, "control"
(including the terms "controlling", "controlled by" and "under common control
with") of a Person means the possession, directly or indirectly, alone or in
concert with others, of the power to direct or cause the direction of the
management and policies of such Person, whether through the ownership of
securities, by contract or otherwise, and no Person shall be deemed in control
of another solely by virtue of being a director, officer or holder of voting
securities of any entity.  A Person shall be presumed to control any partnership
of which such Person is a general partner.

"Current Customer" shall mean any Person who is currently utilizing any product
or service sold or provided by the Company through the facility managed by the
Executive; any Person who utilized any such product or service within the
previous 12 months; and any Person with whom the Company or any of its
Affiliates is currently conducting negotiations concerning the utilization of
such products or services.

"Employment Period" shall mean the period during which the Executive has an
obligation to render to the Company all or any portion of the services described
in Section 1.03 of this Agreement.  The Employment Period shall in no event,
however, extend past the Expiration Date.

"Person" shall have the meaning given in Section 3(a)(9) of the Securities
Exchange Act of 1934, as amended, as modified and used in Sections 13(d)(3) and
14(d)(2) of such act. 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

13


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.

COMPANY:

 

HOME SOLUTIONS OF AMERICA, INC.

 

By: ___________________________
      Rick J. O'Brien
      Chief Financial Officer

EXECUTIVE:

____________________________________
Frank J. Fradella

 

 

 

 

 

 

 

14


--------------------------------------------------------------------------------

 

 

 

EXHIBIT A

FORM OF STOCK OPTION AGREEMENT

 

 

 

 

 

 

 

 

 

Exhibit A


--------------------------------------------------------------------------------


 

 

 

EXHIBIT B

TERMINATION CERTIFICATION

This is to certify that the undersigned has complied with all the terms of the
Executive Employment Agreement (the "Employment Agreement") signed by the
undersigned with Home Solutions of America, Inc. (the "Company").   It is
further certified that the undersigned does not possess, nor has the undersigned
failed to return to the Executive any Confidential Information (as defined in
the Employment Agreement).  It is further certified that the undersigned has
destroyed all tangible copies and have erased any electronic, digital, or
magnetic representations or manifestations of the foregoing.  The undersigned
further agrees that, in compliance with the Employment Agreement, the
undersigned will preserve as confidential all Confidential Information and
information of third parties as provided in the Employment Agreement.

Date:    ______________________

__________________________________________
Frank J. Fradella

 

 

 

 

 

Exhibit B


--------------------------------------------------------------------------------